Citation Nr: 1404487	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia with alcohol abuse. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Schizophrenia was not noted at the time of the Veteran's entry onto active duty in June 1985, but schizophrenia and alcohol abuse started manifesting themselves while on active duty and Veteran's schizophrenia with alcohol abuse must be considered to be of service origin.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia with alcohol abuse have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

As an initial matter, the Board observes that the evidence of record indicates that the Veteran had some symptoms of a psychiatric disability prior to military service.  See March 1985 and October 1986 Report of Medical History and October 1986 Report of Medical Examination.  Nonetheless, the presumption of soundness applies in this case.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The Veteran's March 1985 enlistment examination report reveals that the Veteran had a normal psychiatric evaluation.  Accordingly, a psychiatric disorder to include schizophrenia was not noted upon entry into service and therefore, the Veteran is presumed to have been sound upon entry. 

As the presumption of soundness applies, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The evidence indicating that the Veteran demonstrated symptoms of a mental health disorder prior to service is self-reported.  This does not amount to clear and convincing evidence that his current disability existed prior to service, especially in light of the entry examination findings of normal mental health.  Paulson v. Brown, 7 Vet. App. 466, 470 (1999).  Therefore, the Board concludes that the presumption of soundness has not been rebutted by clear and unmistakable evidence that his psychiatric disorder existed prior to active military service.  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the instant case, there is medical evidence demonstrating that the Veteran has a current psychiatric disability.  Specifically, a March 2011 VA psychiatric evaluation reflects a diagnosis of schizophrenia.  Therefore, the first element of service connection is met.

Though not diagnosed as schizophrenia there is evidence of an in-service psychiatric condition.  Service treatment records indicate that, in November 1986, the Veteran was diagnosed with Adjustment Disorder and Anxious Mood.  Therefore, the evidence shows an event in service and the second element of service connection is met.

What remains to be established is that the Veteran's schizophrenia is related to the psychological conditions diagnosed in service.  The Veteran was provided a VA examination in March 2011.  Following an evaluation of the Veteran the examiner noted that there was evidence of psychiatric complaints, findings, and treatment during service.  The examiner specifically noted the October 1986 description of the Veteran as suffering from excess worry prior to enlistment and the November 1986 in-service diagnosis of Adjustment Disorder.  Ultimately, the VA examiner opined that "the Veteran's current symptoms are, more likely than not, a continuation of the mental disorder he showed in service."  Further, the VA examiner was asked for an addendum opinion in October 2011.  In the addendum, the examiner states that "I believe it is a co-incidence that the claimant's schizophrenia and alcohol abuse started manifesting themselves while he was in service as these disorders typically start in young adulthood."  While the examiner seems to be suggesting that the Veteran's schizophrenia is unrelated to service duties he makes clear that it first manifested in service.  The examiners conclusion that the schizophrenia with alcohol abuse first manifested in service is satisfactory to establish a nexus between the disability and active duty service.  

Because each of the three elements required for service connection have been met, service connection for schizophrenia with alcohol abuse is warranted.


ORDER

Service connection for schizophrenia with alcohol abuse is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


